Titanium Group Limited 4/F, BOCG Insurance Tower 134-136 Des Voeux Road Central, Hong Kong (852) 3427 3177 October 30, 2007 Mark Shuman Branch Chief – Legal Division of Corporation Finance Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549-7010 Re: Titanium Group Limited Registration Statement on Form S-1 File No. 333-142578 Dear Mr. Shuman: On behalf of Titanium Group Limited, I hereby request acceleration of the effective date of the above-referenced registration statement to 10:00 a.m., Eastern Time, November 1, 2007, or the earliest practicable date thereafter. In making this request, Titanium Group Limited (the “Company”) acknowledges that: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert this action as a defense in any proceedings initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/ Jason Ma Jason Ma Chief Executive Officer
